Citation Nr: 9922807	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  89-07 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as a residual of exposure to Agent 
Orange.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected reflux esophagitis.

3.  Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to May 1969.

These matters came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

By way of history, the Board, in a decision dated in 
September 1990, denied an evaluation in excess of 30 percent 
for the veteran's service-connected PTSD, denied entitlement 
to permanent and total disability rating for pension 
purposes, and granted a 10 percent evaluation for service-
connected reflux esophagitis.  The veteran appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  
In a Memorandum Decision dated June 25, 1992, the Court 
remanded the PTSD and pension issues.  Consistent with the 
Court's decision, the Board remanded such matters in June 
1993, December 1994, and July 1996.  During the interim, the 
veteran again perfected an appeal with respect to the 
evaluation assigned to service-connected reflux esophagitis, 
and also perfected appeals with respect to the issues of 
entitlement to service connection for peripheral neuropathy 
due to Agent Orange exposure and entitlement to TDIU 
benefits.  In October 1998, the RO granted the veteran's 
claim for pension benefits and advised him of that 
determination in a letter dated in November 1998.  As that 
decision represented a full grant of the benefit sought, i.e. 
pension, and as the veteran has not expressed disagreement 
with the "down-stream" issue of the effective date assigned 
to the grant of pension benefits, that matter is not before 
the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability); see also Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).  Accordingly, the 
issues remaining before the Board are as identified on the 
first page of this decision.

The issues of entitlement to an evaluation in excess of 30 
percent for PTSD and entitlement to TDIU benefits are 
discussed in the remand portion of this decision.


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran had acute or subacute peripheral neuropathy during 
service or within the initial post-service year, or that he 
currently has peripheral neuropathy that is causally related 
to claimed Agent Orange exposure or other incident of 
military service.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's increased evaluation claim has 
been obtained.

3.  Reflux esophagitis is manifested by no more than 
recurrent epigastric distress without pyrosis or more than 
occasional regurgitation; there is substernal pain when 
symptoms are severe; the competent evidence does not show 
that the disorder is productive of considerable impairment of 
health.  

CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
peripheral neuropathy, claimed as a residual of exposure to 
Agent Orange, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for a rating in excess of 10 percent for 
reflux esophagitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7346 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background:  Peripheral Neuropathy

Of record is a medical report dated in May 1950, reflecting 
treatment of the veteran at three years of age for infantile 
myopathy of Batten (dystrophy).  His manifested symptoms 
included a poor ability to walk, bring food to his mouth, and 
perform other coordination movements.  The medical report 
includes comment that the general consensus of opinion was 
that the veteran suffered from a type of muscular dystrophy 
of the proximal type.  It was suggested that the veteran 
would outgrow the problem and improve markedly at age seven 
to nine.

The veteran had active service from January 1966 to May 1969, 
to include service in the Republic of Vietnam.  His military 
occupational specialty was security policeman.  The report of 
his service discharge examination, dated in April 1969, shows 
that his neurologic status and lower extremities were 
clinically evaluated as normal.  On the accompanying report 
of medical history, the veteran complained of foot problems; 
a history of calluses was noted.  He denied having or having 
had paralysis, neuritis or lameness.  Service records 
indicate the veteran's presence in Phu Cat in July 1968

A report of private evaluation dated in April 1974 indicates 
that the veteran complained of tightness, numbness and pain 
in his neck, shoulder and arm, which he dated to a work-
related injury occurring in October 1973.  Electromyography 
revealed a minimal degree of lower motor neuropathy in the 
right deltoid and scapular groups consistent with a mild 
stretch injury of the brachial plexus. 

A report of VA examination dated in May 1974 reflects that 
neurologic examination and examination of the musculoskeletal 
system were normal.  

Private medical records dated in November 1974 reflect right 
upper extremity complaints.

In May 1975, the veteran complained at a VA facility of 
headaches and "tingley hands."  He gave a history of heavy 
alcohol consumption.  A brief neurologic survey revealed 
awkward handling of a pencil and uncoordinated finger-
counting and slowed alternating rapid hand movements.  The 
impression was minimal brain damage.  In June 1975, the 
veteran reported for a neuropsychological evaluation at the 
VA psychology service.  Mild cortical impairment was noted.  

In December 1975, the veteran was admitted for VA 
hospitalization after having been involved in a motorcycle 
accident.  He received a mild concussion and a left elbow 
wound; examination revealed no left hand motor or sensory 
impairment.

A March 1976 statement from F.C., Ph.D., also includes note 
of minimal brain dysfunction.

In a December 1976 statement, the veteran's mother reported 
that he had had a marked tremor when he returned from 
Vietnam.  

In a letter dated in December 1976, S.K., Ph.D., referenced 
the veteran's minimal brain dysfunction as having existed 
prior to service.  

VA outpatient records dated in December 1976 and thereafter 
reflect evaluation of the veteran for right upper extremity 
complaints after he fell and injured his right shoulder; x-
rays revealed evidence of an old right shoulder fracture with 
degenerative changes.

A report of physical evaluation dated in January 1977 
includes notation that the veteran suffered from mild 
cerebral palsy, defined as a congenital or developmental 
defect of the central nervous system causing mild spasticity 
in the upper and lower extremities and trunk.  In a letter 
dated in February 1977, G.C., M.D., reported that examination 
of the veteran revealed no neurological deficit in the upper 
extremity other than cerebral palsy.  A letter dated in May 
1977 notes upper motor neuron disease, spastic type, of the 
right shoulder, with degenerative arthritis.

In a letter dated in August 1978, Dr. G.C. noted that 
physical examination revealed right median nerve compression 
syndrome and that such was suspected to be related to the 
veteran's having the arm in a sling, except that the fact 
that such existed one year later left doubts as to that 
etiology.  The veteran also complained of left wrist 
discomfort and numbness.

The claims file contains records dated from May 1977 to 
September 1978 from the Touro Infirmary.  Records reflect a 
history of right shoulder problems after motorcycle accidents 
and complaints of sensory changes in his hands and feet.  The 
veteran claimed exposure to dioxin in Vietnam. 

In October 1978, the veteran submitted an article pertinent 
to numbness in the fingers as linked to Agent Orange 
exposure.  

A VA record, the date of which is not apparent, but which 
appears to have been created in or around 1978 to 1979, 
reflects the veteran's history of carpal tunnel syndrome with 
complaints of feeling the same sensations of numbness from 
the ankle down.  The impression was no neurologic findings 
and that the veteran's symptoms were secondary to psychologic 
problems.  A record dated in January 1979 reflects that the 
veteran's complaints of numbness in the distal aspect of his 
extremities, with a history of a motorcycle accident five 
years earlier and multiple subsequent surgical procedures.  
The veteran reported being afraid that Agent Orange might be 
responsible for his neurologic condition.

A February 1979 report of VA outpatient treatment notes that 
the veteran was unable to coordinate his upper extremity 
movements.  Such was referenced as being described as a mild 
case of cerebral palsy.  That report notes that the veteran 
had been in accidents wherein he received injuries to his 
right shoulder and that he had been operated on for numbness 
in his hands.  

In a letter dated in February 1979, G.C., M.D., stated that 
very little was known about Agent Orange but that the veteran 
and his attorney should look into it as a possibility with 
respect to the manifested neurologic findings.

Medical records of J.V., M.D., dated in February 1979, 
reflect that the veteran had a history of bilateral carpal 
tunnel syndrome following an injury to his right shoulder in 
December 1976, surgically treated in October 1977.  The 
electromyographic impression was bilateral median nerve 
entrapment at the carpal tunnel level of a moderate degree.  
Summary surgical records from October 1977 are associated 
with the claims file.

In a decision dated in March 1979, the RO denied service 
connection for residuals of exposure to Agent Orange.

In April 1979, the veteran underwent release of the 
transverse carpal ligament. 

A report dated in July 1979 and signed by J.W., M.D., 
reflects that the veteran was admitted for hospitalization 
status post bilateral carpal tunnel releases for median nerve 
entrapment at the writs.  The letter indicates that the 
veteran developed bilateral symptoms following repair of a 
right shoulder dislocation in November 1977.  

In October 1979, the veteran reported for an Agent Orange 
examination to evaluate such as a potential cause of 
psychiatric illness.  In connection with the examination, he 
reported intermittent numbness in his hands and feet and 
stated that he had recently undergone surgery for carpal 
tunnel release.  He reported exposure to Agent Orange while 
on foot patrol in service.  Pertinent medical problems upon 
examination included medial nerve entrapment.  Examination 
was stated to be normal except for medial nerve 
entrapment/carpal tunnel syndrome.  Thereafter, the veteran 
submitted additional articles relevant to Agent Orange 
setting out manifestations of exposure including numbness, 
tingling and incoordination in the extremities.  Articles 
also deal with the toxicity of the dioxins used in Vietnam 
and the potential of exposure for the men who served there.  
One article indicates that the symptoms of peripheral 
neuropathy had many potential causes to include diabetes, 
stroke or circulatory problems.

In connection with VA hospitalization from July to August 
1980, the veteran provided an 11-year history of problems 
that included nervous twitches of the extremities and head.  
The report notes a past medical history positive for 
questionable infantile myopathy at age five or six; testing 
indicative of minimal brain dysfunction in 1975; a motorcycle 
accident with head trauma in 1976; and operations in 1978 and 
1979 for carpal tunnel syndrome.  The veteran reported 
alcoholic consumption of several six packs per week.  He also 
reported the infrequent use of marijuana.  Physical 
examination revealed decreased sensation bilaterally in the 
distribution of the median nerve, and decreased strength 
bilaterally, right worse than left, in the apponens pollicis 
muscle.  The veteran also demonstrated a slightly abnormal 
finger to nose cerebellar sign.  The relevant impression was 
mild cortical dysfunction.

A report of a VA Agent Orange examination conducted in August 
1980 notes that the veteran had possible exposure via direct 
skin contact, inhalation, ingestion via contaminated food, 
water or utensils, or contamination from clothing from 
March 1967 to October 1968 while passing through or working 
in defoliated areas such as Phu Cat.  The veteran reported 
feelings of numbness in both hands and feet.  The report 
notes the veteran's history of multiple carpal tunnel 
surgery.

At the time of a personal hearing in November 1981, the 
veteran testified as to tingling in his hands and feet, 
beginning in 1976 or 1977.  He related such to Agent Orange 
exposure while in service.  The claims file contains a 1981 
newspaper article about the veteran's claimed exposure to 
Agent Orange and symptoms he and other veterans attribute to 
herbicide exposure, including hand numbness.  

In December 1981, nerve conduction studies were conducted.  
The impression was that there was no evidence of lower motor 
neuron damage in the right upper extremity.  There was 
evidence of a slowing in the right median forearm segment.  
VA examination resulted in a diagnosis of bilateral carpal 
tunnel syndrome.  

In January 1982, the veteran presented for VA evaluation.  
The physician noted the veteran's history of exposure to 
Agent Orange.  The impressions included left calf numbness, 
and a history of bilateral carpal tunnel syndrome.  Other 
January 1982 records show an impression of sensory neuropathy 
and early entrapment.  Records dated in February indicate 
newly developing peripheral neuropathy in the lower 
extremity, with questionable Agent Orange.  March 1982 
diagnostic findings were compatible with a mild 
polyneuropathy.  	

In a letter dated in March 1983, the U.S. Army & Joint 
Services Environmental Support Group, redesignated as the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), advised the veteran that research indicated that 
if he were at Phu Cat Air Base from August 1, to August 3, 
1967, he was possibly within a two-kilometer radius of a base 
perimeter spray with a dioxin agent, and if he were at Phu 
Cat from June 25 to June 27, 1968, he was possibly within a 
two-kilometer radius of perimeter spray using Agent Orange.  
On that correspondence the veteran wrote that on 
reconnaissance and ambushes he went over two miles from the 
base.

VA records dated from August 1984 to May 1985 reflect 
treatment for alcohol use.

In a letter dated in December 1984, the USASCRUR advised that 
computer matching of his dates and locations of service 
revealed that such were not in close proximity to high 
herbicide usage.  The USASCRUR explained that the recent 
report was more accurate than past information, indicating 
that the veteran may have been within two kilometers of 
spraying.

In connection with a VA report of hospitalization dated in 
August 1986, the veteran reported decreased sensation in his 
hands and feet.

A report of VA hospitalization from April to May 1989, 
indicates that physical examination was unremarkable at that 
time.

Records from the Ramadan Hand Institute dated in February 
1993 reflect complaints of a burning pain in the right 
forearm, difficulty holding objects in the hands, weakness in 
the upper extremities and numbness in the toes.  Findings 
were stated to correlate with possible entrapment of the 
median nerve and radial nerve.  Records dated in June 1993 
reflect a diagnosis of radial nerve entrapment of the right 
proximal forearm.  

In a letter dated in February 1993, G.F., M.D., indicated 
that diagnostic testing showed median and ulnar nerve 
entrapment at the wrist and radial nerve entrapment within 
the forearm.  In a letter dated in July 1993, Dr. G.F. 
indicated that the veteran had had difficulty with numbness 
and a tingling sensation in his feet for "a number of 
years."  Nerve conduction studies showed diffuse motor 
neuropathy involving both lower extremities and 
electromyography was referenced as showing motor injury to 
the intrinsic muscles of the feet.  Dr. G.F. suggested that 
the veteran be checked for diabetes or other causes of 
peripheral neuropathy.  

Private hospital records dated in March 1993 reflect that the 
veteran underwent right radial nerve release of the proximal 
forearm.

In July 1993, the veteran submitted an article relevant to 
peripheral neuropathy, indicating that numbness and tingling 
in the legs was common in such veterans.

In August 1993, the veteran presented for evaluation of 
bilateral knee pain.  He gave a history of peripheral 
neuropathy, which he related to Agent Orange exposure.  

A report of VA examination dated in August 1993, includes 
notation that the veteran had peripheral neuropathy involving 
the lower extremities, as well as carpal tunnel syndrome.

VA records from April 1989 to June 1993, reflect treatment 
and hospitalization for psychiatric illness and for alcohol 
and substance abuse.

In a letter dated in June 1994, Dr. G.F. indicated that the 
veteran complained of pain in the left radial region and 
numbness and tingling sensations in digits three and four 
over the past two years, with a prior history of carpal 
tunnel syndrome.

A VA outpatient record dated in December 1994 reflects a 
diagnosis of carpal tunnel syndrome.

Treatment records from Dr. G.F., dated in March 1996, reflect 
an impression of severe peripheral neuropathy.  

Also of record is a videotape containing a news segment in 
which the veteran told a reporter that he had experienced 
curling of his fingers after Vietnam, and also stated that 
his feet "went dead."

Pertinent Laws and Regulations: Service Connection

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Such a determination requires a 
finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has a 
disease listed at 38 C.F.R. § 3.309(e) (1998) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  38 C.F.R. §§ 
3.307(a)(6)(iii) (1998).  The following diseases shall be 
service connected if the veteran was exposed 
to an herbicide agent during active service, if the 
requirements of 38 C.F.R. §§ 3.307(a)(6) are met, even though 
there is no record of such disease during service, and 
provided further that the requirements of 38 C.F.R. § 
3.307(d) (1998) are satisfied: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.  
38 C.F.R. § 3.309(e) (1998).  The Secretary of the Department 
of Veterans Affairs has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed.Reg. 414421 (1996).

Specifically, where a veteran has Vietnam service and acute 
or subacute peripheral neuropathy is manifest to a degree of 
10 percent or more within a year after the
last date on which the veteran was exposed to an herbicide 
agent during
active military, naval, or air service, service incurrence 
shall be presumed.  38 C.F.R. § 3.307(a)(6)(ii) (1998).  For 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e), Note 2 (1998).  

Absent objective evidence of some disease or disability for 
which service connection might be granted on a presumptive 
basis, the veteran is not entitled to the in-service 
presumption of exposure to a herbicide agent.  See McCartt v. 
West, 12 Vet. App. 164 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed.Cir. 1994); see 38 C.F.R. § 3.303(d) 
(1998).

Analysis:  Service Connection

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  If a claim is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The Court has held that in order for a claim to be well-
grounded, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service, of a current 
disability, and of a nexus between the in-service injury or 
disease and the current disability.  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  In any case, a claim for service-connection 
for a disability must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  Absent proof of a present disability there can 
be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As the record in this case does not establish that 
the veteran possesses a recognized degree of medical 
knowledge, his own opinions as to medical diagnoses and/or 
causation are not competent and are not sufficient to 
establish a plausible claim.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board first acknowledges that the record does contain a 
competent diagnosis of peripheral neuropathy, provided by Dr. 
G.F. in 1996.  However, that was many years after service, 
and no competent medical professional, including Dr. G.F., 
has related the onset of such to the veteran's period of 
service.  A review of service medical records is completely 
negative for a diagnosis of peripheral neuropathy, or for 
notation of lower extremity numbness or tingling.  
See 38 C.F.R. § 3.303(a) (1998).

The Board next notes that the veteran had service in Vietnam 
and claims to have been exposed to Agent Orange and/or other 
herbicides in the course of such service.  His records do 
reflect that his duties as a policeman included service in 
Phu Cat.  The most recent and updated reports from USASCRUR 
suggest that exposure to Agent Orange, based on the veteran's 
service, is unlikely.  However, the Board need not 
definitively determine whether or to what extent the veteran 
was exposed to Agent Orange or other herbicides during 
service as the record is completely negative for any 
diagnosis of subacute or acute peripheral neuropathy, the 
presumptive diseases listed in regulations pertinent to Agent 
Orange or other herbicide exposure.  Those regulations are 
specific in providing presumptive service connection only 
where a Vietnam service veteran has acute or subacute 
peripheral neuropathy, and where such is manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active service.  38 C.F.R. § 3.307(a)(6)(ii).  The terms 
"acute and subacute peripheral neuropathy" mean transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e) Note 2.  Clearly, 
the veteran in this case was not found to have peripheral 
neuropathy until many years after service, and neither 
subacute nor acute neuropathy is shown in the competent 
evidence of record, and certainly not within the one-year 
presumptive period set out in defining regulations.  Absent 
objective evidence of some disease or disability for which 
service connection might be granted on a presumptive basis, 
the veteran is not entitled to the in-service presumption of 
exposure to a herbicide agent.  See McCartt v. West, 12 Vet. 
App. 164 (1999).

As the presumptive provisions are not applicable to the 
veteran's case, the Board must consider the other bases for 
service connection.  In that regard, the Board notes that 
although the veteran provides a history of continuous 
symptoms of numbness and tingling in his legs since service, 
such assertions are not in and of themselves sufficient to 
well ground his claim.  He is neither competent to relate any 
such complaints to a diagnosis of acute or subacute 
peripheral neuropathy to warrant consideration under the 
presumptive provisions, see 38 C.F.R. §§ 3.307, 3.309, nor is 
he competent to otherwise provide the requisite nexus opinion 
between identified peripheral neuropathy and claimed dioxin 
exposure or other incident of service.  See Espiritu, supra.  
As will be further discussed below, no competent medical 
professional of record has provided such nexus opinion.

The multiple claims files are negative for competent evidence 
of a nexus between peripheral neuropathy and dioxin exposure 
or other incident of military service.  Although the veteran 
has submitted numerous articles relevant to a connection 
between extremity numbness and tingling and exposure to 
dioxins, those articles are relevant only to the fact that 
some Vietnam veterans exposed to Agent Orange experienced 
tingling and numbness in their extremities and that such 
could be attributed to a diagnosis of peripheral neuropathy.  
One of the articles submitted by the veteran, in fact, 
acknowledges the many possible causes of such symptoms.  Also 
the record is replete with evidence of the veteran's other 
physical problems, including suggestions of cerebral palsy 
and evidence of long-term alcohol and substance use, which 
have been in part suggested as resulting in the veteran's 
symptomatology.  Most notable is the pre-service evidence of 
incoordination and the impression of myopathy/dystrophy.  

The Court has recently noted that while medical treatises and 
articles can be very helpful and important to laying a well-
grounded claim, this requires that they be combined with an 
opinion of a medical professional in the given instance.  The 
Court reiterated that for the purposes of establishing a 
well-grounded claim, a veteran's lay testimony and generic 
medical journal or treatise evidence that does not 
specifically opine as to the relationship between a given 
veteran's condition and active service cannot establish the 
remaining element of medical nexus evidence, and in fact, 
constitutes only an unsubstantiated medical opinion rather 
than a conclusion based on the medical evidence of record.  
See, i.e., Colvin v. Derwinski, supra, cited and affirmed 
most recently in Sacks v. West, 11 Vet. App. 314 (1998).  
Such is the case here.  The submitted articles do not speak 
to the facts of the veteran's case, wherein neurologic 
examination at discharge and for years thereafter did not 
result in any diagnosis of peripheral neuropathy.  The 
competent evidence, although noting the veteran's potential 
exposure to Agent Orange or other dioxins in service, 
contains no opinion relating peripheral neuropathy, first 
diagnosed years after service, to any dioxin exposure.  

The Board notes that Dr. G.C. did acknowledge what appears to 
be the veteran's concern as to a possible relationship to 
Agent Orange exposure; however Dr. G.C. merely suggested that 
the veteran contact his own physicians to determine whether 
such an etiology was possible.  Moreover, Dr. G.F., the 
physician most recently diagnosing severe peripheral 
neuropathy, indicated only that the veteran should be tested 
for possible causes of peripheral neuropathy, such as 
diabetes.  Neither physician opined that the veteran's 
peripheral neuropathy was related to dioxin exposure in 
service or to any other incident of service.  Where a 
physician is unable to offer a definite causal relationship 
that opinion may not be utilized in establishing service 
connection as such an opinion is non-evidence.  Perman v. 
Brown, 5 Vet.App. 237, 241 (1993); Sklar v. Brown, 5 Vet.App. 
104, 145-6 (1993).  The remainder of the record is negative 
for the requisite nexus opinion relating peripheral 
neuropathy to Agent Orange exposure or other incident of 
service.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994); 
see 38 C.F.R. § 3.303(d).  Accordingly, the veteran's claim 
must be denied as not well grounded.

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which will support a well-grounded claim.  Thus, the VA has 
satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).

Factual Background: Esophageal Reflux

A rating decision dated in May 1970 established service 
connection for reflux esophagitis for the purposes of 
outpatient treatment and hospitalization.  A rating and 
assigned a zero percent disability evaluation, effective 
March 8, 1974.  

In March 1987, the veteran was seen by the VA with a 
complaint of hematemesis and a history of peptic ulcer 
disease and reflux symptoms.  He reported being recently 
symptomatic with post-prandial pyrosis and eructation until 
one day when he experienced seven-to-eight episodes of emesis 
and severe nausea, with blood.  He also reported possible 
melenic stools.  He was treated and discharged in stable 
condition.  In April and May 1989, the veteran was referred 
to a VA facility in connection with suicidal threats.  
Physical examination at the time of admission was 
unremarkable.  

In October 1989, the veteran presented for a VA examination.  
A gastro-intestinal series accomplished at that time was 
normal.  The examiner noted that the veteran took Tagamet and 
Maalox for his reflux symptoms and that he reported sleeping 
with three pillows.  Examination revealed a soft, nontender 
abdomen.  Diagnoses included reflux esophagitis.  

The zero percent evaluation assigned to the veteran's reflux 
continued until the Board increased the rating to 10 percent.  
The RO effectuated that grant in a rating decision of October 
1990, and assigned an effective date of April 20, 1989.  The 
10 percent evaluation has remained in effect to date.

In November 1990, the veteran was afforded a VA examination.  
He reported increased upper abdominal pain with increased 
stress.  The examiner noted that the veteran had had two 
normal upper gastrointestinal series and a normal sonogram 
during the past year.  The examiner also noted that the 
veteran was a heavy drinker.  There was evidence of mild 
tenderness at the right upper quadrant, with no rebound or 
guarding.  The impressions were nonspecific abdominal pain 
and alcoholism.  The examiner suspected that the abdominal 
complaints were related to heavy alcohol use and noted that 
the veteran should be reevaluated if his symptoms persisted 
after alcohol was discontinued.  

A report of VA general medical examination dated in August 
1993 notes the veteran's long-standing history of 
gastroesophageal reflux symptoms and a history of a past 
Mallory-Weiss tear, with hematemesis.  The veteran denied 
recent hematemesis, nausea, vomiting, abdominal pain, 
dysphagia and melena.  He reported having been placed on 
Tagamet and that he had been relatively asymptomatic since 
that time, with only occasional reflux symptoms.  His weight 
was stable.  The examiner summarized that current reflux 
symptoms were minimal.  Special esophageal examination was 
also conducted at that time.  Examination was stated to be 
"benign."  An upper gastro-intestinal series revealed 
presbyesophagus with gastro-esophageal reflux and a mild post 
bulbar inflammation in the duodenum without active ulcers.

A report of VA general medical examination dated in February 
1995 reflects complaints of dyspepsia and heartburn requiring 
antacid use on a daily basis.  The veteran denied problems 
with anemia or melena.  He admitted to occasional 
constipation.  His symptoms were worse when lying in a 
recumbent position.  He denied any hematemesis.  He reported 
that his symptoms were worse with stress.  Physical 
examination revealed a soft abdomen that was nontender.  The 
assessment was reflux esophagitis.  The examiner noted that 
the veteran gave symptoms of active reflux esophagitis 
despite the use of H2 blockers, although such slightly 
improved his symptoms.

Correctional institution medical records dated in August and 
September 1995 reflect that the veteran was admitted to the 
facility after a driving-under-the-influence auto chase in 
which he sustained minor injuries.  The medical records 
contain references to Meniere's disease and other medical 
problems but do not mention any gastrointestinal symptoms.  

A VA outpatient record dated in May 1996 reflects the 
veteran's request for Zantac for his reflux.  

In February 1997, the veteran underwent a VA examination.  He 
was noted to be 5 feet 10 inches tall and to weight 235 
pounds.  He described mid-epigastric pain that was sharp and 
radiated to the throat and increased in severity 
postprandially.  He reported wakening with a sour taste in 
his mouth and that his pain woke him from sleep most nights.  
He denied any hemoptysis or hematemesis in the past three to 
four years.  He reported having odynophagia to both liquids 
and solids in that it gave him a sensation of gurgling 
regurgitation.  He denied pyrosis.  He reported having 
regurgitation on occasion and substernal chest pain when the 
symptoms were severe.  He denied melena, hematochezia or 
weight loss.  He denied alcohol use for the past seven months 
due to his incarceration.  Physical examination revealed the 
veteran to be obese.  The abdomen was protuberant, and bowel 
sounds were normoactive.  There was minimal tenderness to 
deep palpation in the mid-epigastrium, without rebound or 
guarding.  The VA examiner summarized that the veteran had a 
chronic history of esophageal reflux disease, which, "by 
report," caused him considerable impairment to his health 
and well being.  An upper gastro-intestinal study showed that 
the stomach distended normally, with normal motility of the 
esophagus and a normal mucosal pattern.  The duodenal bulb 
was normal and there was normal transit of barium though the 
esophagus.  Considerable reflux was demonstrated in the 
supine position.  Thereafter, the VA examiner noted that the 
study confirmed significant reflux.  The examiner also noted 
that recommendation had been made to the county jail system 
to change the veteran's medical and to adjust his diet to 
avoid spicy foods.  

Analysis:  Increased Evaluations

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. 4.20 (1998).

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (1998), which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

In the instant case, the veteran's reflux esophagitis is 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.114, Diagnostic Code 7346, pertaining to hiatal hernias.  
Under that diagnostic code, a 10 percent rating is provided 
in cases "with two or more of the symptoms for the 30 
percent evaluation of less severity."  The next higher or 30 
percent is provided for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  The highest or 60 
percent rating may be assigned for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7346 (1998).

The Board notes that on VA examination in February 1997, the 
veteran denied pyrosis and, although he reported 
regurgitation, it occurred only "on occasion."  The veteran 
also denied any recent hematemesis, melena, or vomiting, and 
dysphagia was not noted.  Although he complained of mid-
epigastric pain, which reportedly increased after meals and 
awoke him most nights, no relevant complaints were noted in 
the correctional institution medical records.  As part of the 
VA examination, the veteran underwent a gastrointestinal 
series that showed all normal findings other than reflux when 
he was in a supine position.  In assessing the veteran's 
disability, the examiner noted that "by report" (apparently 
the veteran's report) the reflux caused "considerable 
impairment" to the veteran's health and well being.  

Nevertheless, the veteran clearly is not malnourished or 
underweight.  In fact, he is obese.  Palpation of his 
epigastrium on the VA examination caused only "minimal 
tenderness" with neither rebound nor guarding.  The evidence 
shows no pyrosis or dysphagia, and the veteran has only 
"occasional" regurgitation and substernal chest pain only 
when symptoms are severe.  Additionally, when not in a supine 
position, his upper gastrointestinal tract functions 
normally, per the recent radiographic studies.  Thus, the 
Board finds that the evidence does not show persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, that is productive of considerable impairment of 
health.  While the February 1997 VA examiner noted that the 
gastrointestinal study showed "significant reflux," the 
veteran's disability is not rated on X-ray findings.  The 
reference to the reflux causing the veteran "considerable" 
impairment to health and well being was clearly "by report" 
of the veteran and is not sufficient to support an increased 
rating.  Rather, the totality of the evidence supports the 
conclusions that the veteran's reflux symptoms, while perhaps 
of greater degree than previously, are not objectively shown 
to cause considerable impairment of health, despite the 
veteran's report to the contrary.  The symptoms are still of 
lesser severity than, and do not more closely approximate, 
those required for a 30 percent evaluation.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  Although there are 
diagnostic codes specific to the esophagus (38 C.F.R. 4.114. 
Diagnostic Codes 7203 to 7205 (1998)) they essentially 
pertain to obstruction of the esophagus, which is not present 
in this case as shown by normal esophageal motility on the 
1997 upper gastrointestinal series.  The Board notes the 
former representative's argument, in an Informal Hearing 
Presentation of October 1994, that the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), is applicable to 
evaluation of his reflux esophagitis.  The Court, in DeLuca, 
held that where evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (1998).  The Court has held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, such as the diagnostic code pertinent to the 
veteran's reflux esophagitis, the provisions of 38 C.F.R. §§ 
4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Additionally, 
the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is in order.  The evidence in this 
case fails to show that the veteran's reflux esophagitis, in 
and of itself, now causes or has in the past caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.


ORDER

Service connection for peripheral neuropathy, claimed as a 
residual of exposure to Agent Orange, is denied.

A rating in excess of 10 percent for service-connected reflux 
esophagitis is denied.  


REMAND

The veteran's DD Form 214 shows that his military 
occupational specialty was security policeman.  Service 
connection for PTSD was granted by the Board in a decision 
dated in March 1981.  The RO effectuated that decision, 
assigning a 10 percent disability evaluation, effective April 
11, 1980.  In a rating decision dated in January 1987, the RO 
increased the assigned evaluation to 30 percent, effective 
April 18, 1985.  The veteran, through his representative, has 
argued that his psychiatric symptoms most closely approximate 
the criteria for a 50 percent disability evaluation under the 
criteria in effect prior to November 7, 1996.  Because the 
veteran's claim for an increased evaluation was filed prior 
to November 7, 1996, the effective date of changes made to 
the rating criteria, the veteran is entitled to consideration 
under the criteria effective prior and subsequent to November 
7, 1996.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes that at the time of a VA examination in 1983, 
at which the veteran was noted to "fit the basic criteria" 
for PTSD, it was "emphasized" that he also had a long 
standing character disorder with some sociopathic features.  
In a March 1987 decision, the Social Security Administration 
granted disability benefits based multiple medical problems 
to include an adjustment reaction, chronic alcohol 
dependence, bilateral carpal tunnel syndrome and a history of 
right shoulder surgery in addition to PTSD.  

In a letter dated in March 1988, M.M., M.D., the veteran's 
treating psychiatrist, noted a prior diagnosis of PTSD by the 
VA, but stated that he felt the veteran's current diagnosis 
was schizophrenia, with symptoms that included nervousness, 
depression, looseness of association, auditory hallucinations 
at times, and poor stress tolerance and coping skills.  Dr. 
M.M. was of the opinion that the veteran was unemployable on 
that basis.  However, in October 1988, when the veteran was 
hospitalized at a VA facility for PTSD; he was considered 
competent and employable at discharge.  From April to May 
1989, the veteran was hospitalized at a VA facility with 
diagnoses of major depression and PTSD, by history.  Upon 
leaving the hospital his condition was "markedly improved."  
Subsequent records show diagnoses of anxiety reaction, an 
affective disorder and other psychiatric disorders in 
addition to or rather than PTSD.

In June 1993, the veteran was hospitalized at a VA facility 
with a diagnosis of PTSD by history, rule out bipolar 
affective disorder.  On VA examination in August 1993, the 
impressions were PTSD; chronic substance abuse, especially 
drugs; and a history of schizophrenia without evidence of it 
at present.  The veteran discussed claimed traumatic events 
to include shooting a man in Vietnam and being followed by 
Viet Cong while on patrol.  

A VA psychiatric examination conducted in February 1995 also 
resulted in a diagnosis of PTSD.  Also of record is a partial 
report of psychologic examination conducted in March 1995.  
Pages three and five of that report appear to be missing from 
the claims file and should be obtained.  In that report, 
A.S., Ph.D., concluded that the veteran suffered from 
significant PTSD with past related substance abuse and was 
significantly compromised in his social, vocational and 
avocational activities.

VA psychotherapy records dated from September 1995 to October 
1996 reflect that in October 1995 the veteran had just been 
released from jail, after having driven into a road block 
during an episode of substance abuse.  Records dated in 
October 1996, note that the veteran had a college education 
and that he wanted to work.  

In its prior remand, the Board specifically requested the 
psychiatric VA examiner to comment on the overall impairment 
resulting from the veteran's service-connected PTSD and the 
impact of any service-connected psychiatric disability on the 
veteran's employability.  

The March 1997 VA examination report includes notation of the 
veteran's history of spending 19 months in Vietnam in the 
combat zone.  He reported that he was stationed at Phu Cat 
and that he participated in frequent reconnaissance missions.  
The examiner noted that the veteran did not relate specific 
traumatic circumstances or events to which his current 
symptoms could be related.  The veteran reported experiencing 
frequent anxiety attacks, nightmares and depression.  
Objective examination revealed he was anxious, alert, and 
coherent, and he demonstrated no hallucinations or delusions. 
His memory was intact.  No psychological tests were conducted 
and no global assessment of functioning (GAF) score was 
provided.  The diagnosis was chronic PTSD, "with 
considerable impact on his functionality."  The RO found 
such examination inadequate and requested another 
examination.

The February 1998 VA examination report sets out a brief 
medical and occupational history, to include the veteran's 
account of in-service participation in frequent 
reconnaissance patrols.  Again, the veteran did not recall 
any specific traumatic circumstances or events; however the 
examiner commented that the veteran related "combat activity 
which was undoubtedly stressful, traumatic, ongoing."  The 
veteran reported symptoms to include frequent anxiety 
attacks, nightmares and depression, and gave a history of 
overdosing on three occasions and cutting his wrist once.  He 
claimed to have previously used alcohol, which the VA 
examiner stated complicated the veteran's emotional 
disruption.  The veteran appeared in institutional clothing, 
as he was incarcerated for a driving under the influence 
charge at the time.  Objective examination revealed the 
veteran was anxious, alert, and coherent and his memory was 
intact.  No psychological tests were conducted and no GAF 
score was provided.  The diagnosis was chronic PTSD, without 
further explanation or comment as to the level of resulting 
impairment or impact on employability.

As reflected above, the veteran has had various psychiatric 
diagnoses, including of brain dysfunction; however, only PTSD 
is service-connected.  The recent examination reports do not 
address the relevant psychiatric symptomatology encompassed 
by the old or new rating criteria for mental disorders.  The 
Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records as well as adequate and contemporary VA examinations, 
by a specialist when needed.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Thus, the evidence of record remains insufficient for an 
informed appellate decision.  It is now well-settled that in 
its decisions, the Board may not rely upon its own 
unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. 
App. 517 (1995); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The Board further notes that it is obligated by law to ensure 
that the RO complies with its directives, as well as those of 
the United States Court of Veterans Appeals (Court).  The 
Court has stated that compliance by the Board and the RO with 
remand directives is neither optional nor discretionary.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Here, the Board's last remand specified the need 
for an opinion as to unemployability; such was not obtained.

The Board also notes the argument put forth by the veteran's 
representative in a statement dated in March 1999, to the 
effect that the issue of unemployability cannot be addressed 
without review of the veteran's vocational rehabilitation 
folder.  Although the vocational rehabilitation folder has, 
in fact, been associated with the claims file, a review of 
the statement/supplemental statements of the case in this 
appeal does not reflect RO consideration of the vocational 
rehabilitation materials.  Further, insofar as the issue of 
entitlement to an increased evaluation for PTSD is being 
remanded, adjudication of the veteran's entitlement to TDIU 
benefits must be deferred.

The Board additionally notes that in a statement received in 
September 1990, the veteran acknowledged the RO's December 
1990 grant of a 10 percent evaluation for reflux esophagitis.  
However, the veteran disagreed with both the assigned 
10 percent evaluation and the assigned effective date, 
stating that his compensation should be retroactive to the 
time of his discharge.  The RO issued a statement of the case 
on the percentage assigned, which is addressed in the Board 
decision above.  However, the RO has not yet issued a 
statement of the case in response to the veteran's notice of 
disagreement with respect to the effective date assigned.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); see also Santayana v. Gober, No. 96-1277; Taylor v. 
Gober, No. 95-1225 (U.S. Vet. App. July 3, 1997) (single-
judge nonprecedential memorandum decisions).  Pursuant to the 
provisions of 38 C.F.R. § 19.9(a) (amended effective Oct. 8, 
1997), "[i]f further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision," the Board is required to 
remand the case to the agency of original jurisdiction for 
the necessary action.  Accordingly, if a claim has been 
placed in appellate status by the filing of a notice of 
disagreement, the Board must remand the claim to the RO for 
preparation of a statement of the case as to that claim.  
Godfrey, 7 Vet. App. at 408-10; see also Archbold v. Brown, 
9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (July 24, 
1992).

Accordingly, the case must be returned to the RO for the 
following:

1.  The RO should contact the veteran and 
advise him that he is free to submit or 
identify additional evidence relevant to 
his claims.  After securing the necessary 
release, the RO should obtain identified 
records.  In any case, the RO should 
obtain the remaining pages from the March 
1995 mental status examination report and 
associate such with the claims file.  The 
RO should also ensure that all relevant 
records of VA treatment and/or 
hospitalization are associated with the 
claims file.

2.  If deemed useful, the RO should 
afford the veteran a VA social and 
industrial survey to assess his 
employment history and day-to-day 
functioning.  A written copy of the 
report should be inserted into the claims 
folder.

3.  The RO should schedule the veteran 
for a comprehensive psychiatric 
examination by a panel of two board-
certified psychiatrists.  The claims 
folder and a separate copy of this 
complete remand should be made available 
to the panel for review before the 
examination.  While the Board 
acknowledges the extensive records in 
this case, it is essential that the 
examiners have the time to review the 
claims files, to include the various 
psychiatric diagnoses.  Any indicated 
testing, to include psychological 
studies, to determine the correct 
diagnoses for any psychiatric disorders 
present should be accomplished.  The 
panel is requested to respond to the 
following, taking into consideration the 
results of any psychological tests:

a.  Identify all existing psychiatric 
diagnoses.  In view of previous 
indications of a personality disorder, 
specifically state whether or not the 
veteran has a personality disorder.

b.  Discuss the presence, frequency and 
degree, or absence of, all psychiatric 
symptomatology, particularly any of the 
following: decreased work efficiency; 
decreased ability to perform occupational 
tasks; required continuous medication; 
reduction in initiative, flexibility 
and/or efficiency and reliability; 
depressed mood; anxiety; suspiciousness; 
panic attacks; sleep impairment; memory 
loss; flattened affect; circumstantial, 
circumlocutory or stereotyped speech; 
difficulty in understanding complex 
commands; impaired judgment or abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships; suicidal ideation; 
obsessional rituals which interfere with 
routine activities; impaired impulse 
control; spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances; delusions or 
hallucinations; danger of hurting self or 
others; inability to perform activities 
of daily living; disorientation to time 
or place; isolation; disturbed thought or 
behavioral processes; and/or memory loss 
for names of close relatives, own 
occupation or own name.  

c.  Comment on the overall degree of 
occupational and social impairment due 
solely to the veteran's service-connected 
PTSD symptomatology.  If any other 
psychiatric disorders are found, the 
panel should specify to the extent 
possible which symptoms are associated 
with each of the disorders.  The panel is 
also requested to consider the impact, if 
any, of alcohol and/or substance abuse, 
brain dysfunction or other co-existing 
disability on the veteran's social and 
industrial adjustment.  If certain 
symptomatology cannot be dissociated from 
PTSD, it should be so specified.  

d.  A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (GAF) score, with an 
explanation of the numeric code assigned, 
as provided in DSM-IV, is to be included.  
If possible, the examiners are asked to 
indicate to what extent each manifested 
psychiatric disorder including any 
substance abuse, brain dysfunction, 
personality disorder, etc., contributes 
to the GAF.  

e.  Provide an opinion as to whether the 
veteran's service-connected PTSD, along 
with esophagitis, prevents him from 
engaging in some form of substantially 
gainful employment in view of his college 
level education and employment experience 
and without consideration of nonservice-
connected psychiatric or physical 
disabilities such as nonservice-connected 
Meniere's disease, any brain dysfunction, 
personality disorder, etc. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should evaluate the 
veteran's claims under a broad 
interpretation of the applicable 
regulations, consistent with 38 C.F.R. 
§§ 4.3 and 4.7 (1998), and with 
consideration of the mental disorders 
rating criteria in effect prior to and as 
of November 7, 1996.  The RO should also 
include consideration of 38 C.F.R. 
§§ 3.321(b)(1), 4.16 (1998), if 
applicable.  If any benefit sought on 
appeal remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case, 
containing all applicable laws and 
regulations not previously furnished, and 
given the opportunity to respond thereto.

5.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to an earlier effective date for the 
grant of compensation benefits for 
service-connected reflux esophagitis.  
The veteran should be advised of the time 
in which to perfect his appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

